          Case 1:20-cv-03388-EGS Document 34 Filed 04/07/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 MICHIGAN WELFARE RIGHTS
 ORGANIZATION, et al.,
                                            Case No. 1:20-cv-03388-EGS
                 Plaintiffs,

                      v.

 DONALD J. TRUMP, et al.,

                 Defendants.


                          MOTION FOR ADMISSION OF
                    ATTORNEY STEPHEN L. ASCHER PRO HAC VICE

        Pursuant to Civil Rule 83.2(d) of the Local Rules of the United States District Court

for the District of Columbia, attorney Jason Bradford, a member in good standing of the bar of

this Court, respectfully moves this Court for an Order admitting Stephen L. Ascher to

participate pro hac vice as co-counsel for Plaintiffs in the above-captioned action. Attached

as Exhibit A is the Declaration of Stephen L. Ascher in Support of the Motion for Pro Hac

Vice Admission.

        WHEREFORE, Plaintiffs, by their attorney, Jason Bradford, respectfully requests that

this Court grant Stephen L. Ascher permission to appear and practice pro hac vice on behalf

of Plaintiffs.



                               [INTENTIONALLY LEFT BLANK]
        Case 1:20-cv-03388-EGS Document 34 Filed 04/07/21 Page 2 of 3




                                          Respectfully submitted,

Dated: April 7, 2021                       /s/ Jason Bradford
                                          Jason Bradford
                                          D.C. Bar No. IL0073
                                          Jenner & Block LLP
                                          353 N. Clark
                                          Chicago, IL 60654
                                          Telephone: (312) 840-7225
                                          Fax: (312) 840-7325
                                          jbradford@jenner.com

                                          Counsel for Plaintiffs
         Case 1:20-cv-03388-EGS Document 34 Filed 04/07/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of April, 2021, the foregoing Motion for Admission of

Attorney Stephen L. Ascher Pro Hac Vice, Declaration of Stephen L. Ascher in Support of this

Motion, and the appended Proposed Order will be filed with the Court’s electronic filing system.




Dated: April 7, 2021                                  Respectfully submitted,


                                                      /s/ Jason Bradford
                                                      Jason Bradford
                                                      D.C. Bar No. IL0073
                                                      Jenner & Block LLP
                                                      353 N. Clark
                                                      Chicago, IL 60654
                                                      Telephone: (312) 840-7225
                                                      Fax: (312) 840-7325
                                                      jbradford@jenner.com

                                                      Counsel for Plaintiffs
